Title: From George Washington to Lord Dunmore, 30 July 1772
From: Washington, George
To: Dunmore, John Murray, fourth earl of

 

My Lord,
Mount Vernon July the 30th 1772

The death of Mr Horracks has I dare venture to say, opened a door to numberless applications to your Lordship, among which the Revd Mr Scott of Prince William County, desires to be introduced as a Candidate for the Office of Commissary. However odd it may seem in me, who has but barely the honour of being known to your Lordship, to appear in behalf of another, I cannot help adding that, Mr Scott is a Gentleman that has long dischargd the Pastoral duty in this Colony with reputation to himself; and satisfaction to his Flock; and would, I am perswaded, endeavour to deserve any notice your Lordship may please to shew him on this occasion.
We were in high expectation of receiving the honour of a Visit from your Lordship in this Neighbourhood, immediately after the June Court—from whence the report of your coming took its rise I never could well learn; but Colo. Fairfax and myself look’d every hour, for Eight or ten days, for your Lordships Yacht—Lord Fairfax, came down to meet you, as Govr Eden intended to do. The honour and satisfaction of seeing your Lordship in this part of your Government will, at all times, be very pleasing, & acceptable to Yr Lordships Most obedt & Most Hble Servt

Go: Washington

